             Case 4:19-cv-00005-CDL DocumentOfficial
                                             40-9 Report
                                                     Filed 08/07/20 Page 1 of 2

                    Division of Forensic Sciences                                    Headquarters
                    Georgia Bureau of Investigation                                  DOFS Case #:                         2017 -1000874
                    State of Georgia                                                 Report Date:                         01/19/2017

                    George Herrin, Jr_, Ph.D.        ASCLDiLAB- International                  I   IIIIIII1111 III 11II111I11111111I11IIIIIll 1111111 111111111111111111111
                    Deputy Director                Accredited Testing Laboratory
                                                                                           I       IIIIIIII111 III 1111I 11111111111IIIIIIIIII1111111I IIIIIIllll11111111II1



 Requested Service: Blood Alcohol - Postmortem
    Agency:           Muscogee Co. Coroner
    Agency Ref#:
    Requested by:     C. Newton

Case Individuals:
    Victim: Hector Arreola

Evidence:
    On 01/11/2017, the laboratory received the following evidence from the Muscogee Co. Coroner via
     Lockbox.
       2017-1000874 -002            Sealed alcohol collection kit containing four tube(s) containing blood identified
                                    as collected from Hector Arreola.
     On 01/12/2017, the laboratory received the following evidence from the GBI- Medical Examiner -HQ DOFS
     via Lockbox.
       2017- 1000874 -004           Sealed plastic bag(s) containing the following items identified as collected from
                                    Hector Arreola.
       2017 -1000874-004A           Four tubes containing heart blood
       2017 -1000874-004B           One tube(s) containing iliac blood
       2017-1000874 -004C           One jar containing liver
       2017 -1000874 -004D          Two tube(s) containing vitreous fluid


Results and Conclusions:
   Subm #: 004B
    1)      Ethyl Alcohol Result by Gas Chromatography: negative

Measurement Uncertainty:
   Estimations of measurement uncertainty for ethyl alcohol, methyl alcohol, isopropyl alcohol and acetone
   concentrations are reported at a coverage probability of 99 %.

Only those items discussed in the results above were analyzed for this report. The above represents the
interpretations /opinions of the undersigned analyst. Evidence analyzed in this report will be returned to the
submitting agency. Biological evidence (body fluids and tissues) and fire debris extracts will be destroyed after
one year. This report may not be reproduced except in full without written permission of the laboratory.

Technical notes and data supporting the conclusions and findings in this report are maintained within the
laboratory case records.

This case may contain evidence that must be preserved in accordance with O.C.G.A.      § 17 -5 -56.




                     PLAINTIFF'S
                         EXH     =   IT

                                                                   Kasey Wilson
                                                                   Forensic Toxicologist
                                                                   404-270 -8233
                                                                   Kasey.Wilson@gbi.ga.gov
Related Agencies:
     GBI -Medical Examiner -HQ DOFS                                        ACN: DARRISAW

Report Date: 01/19/2017                                                                                                                                 Page     1   of   2
Report id: MC9J04TMORWS7K
Template Rev. 2015 -12 -11
Division of Forensic Sciences
            Case 4:19-cv-00005-CDL      Document 40-9 Filed 08/07/20 Page 2 of 2                      Continued
Georgia Bureau of Investigation
                                                                  2017 -1000874: Blood Alcohol   -   Postmortem

      Muscogee Co. District Attorney
      GBI -Reg. 02- Columbus                             ACN: 0201723417
      Chattahoochee Judicial Circuit

                                       End of Official Report




Report Date: 01119/2017                                                                               Page 2 of   2
Report id: MC9J04TMORWS7K
Template Rev. 2015 -12 -11
